Cook, J.,
dissenting. I continue to adhere to my view expressed in Larkins and in the Pless dissent that jurisdiction of a court will not be affected by a missing form or a missing time-stamp on such form where the certified record of the court demonstrates that the defendant waived a jury trial as required by R.C. *6462945.05. State ex rel. Larkins v. Baker (1995), 73 Ohio St.3d 658, 653 N.E.2d 701; State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766. I would accord legal credence to all indicia of compliance so that a missing time-stamp would not dictate a conclusion that a waiver was not “filed.”
Pfeifer and Stratton, JJ., concur in the foregoing dissenting opinion.